                                                                I--·--- ---- ·---·-· ·-------- .. ------·
                                                                   uc:-rv" ,,-)·,.~;i----- -- -
                                                                    .._-,,;_,.,.._., ..}L   1. i..
                                                                                            .
                                                                                                            --1

                                                                  DOCUMEN'f

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
INRE:                                                                 03 MDL 1570 (GBD) (SN)

TERRORIST ATTACKS ON                                                              JUDGMENT
SEPTEMBER 11, 2001

------------------------------------------------------------X
This document relates to:

     Matthew Roewnhorst, et al. v. Islamic Repubic oflran, 18 Civ. 12387 (GBD) (SN)

     Roberta Agyeman, et al. v. Islamic Republic oflran, 18 Civ. 5320 (GBD) (SN)

     Abel, et al. v. Islamic Republic oflran, 18 Civ.11837 (GBD) (SN)

     Jessica DeRubbio, et al. v. Islamic Republic oflran, 18 Civ. 5306 (GBD) (SN)

     Chang Dom Kim, et al. v. Islamic Republic oflran, 18 Civ. 11870 (GBD) (SN)

   It is,   ORDERED, ADJUDGED AND DECREED: That for the reasons stated in

the Court's Memorandum Decision and Order dated February 14, 2020, Magistrate Judge Sarah

Netbum's January 23, 2020 Report and Recommendation (the "Report"), recommending that this

Court grant in part and deny in part Plaintiffs' motions; (Report, ECF No.5735, at 12), is adopted,

as it pertains to Plaintiffs John Proodian, Reginald Colon, Rosa Colon, Julio Masa Lebron, George

A. Cuellar, and Rebecca Sue Loethen. Plaintiffs motion for Final Judgments (ECF Nos. 4930,

4914, 4910, 4918, and 4934), are granted as they pertain to John Proodian, Reginald Colon, Rosa

Colon, Julio Masa Lebron, George A. Cuellar, and Rebecca Sue Loethen. it is

   ORDERED that the Plaintiffs identified in the attached Exhibit A are awarded judgment

for solatium damages as set forth in Exhibit A; and it is

  ORDERED that prejudgment interest is awarded to be calculated at a rate of 4.96 percent per
annum, all interest compounded annually over the same period; and it is

  ORDERED that the Plaintiffs not appearing on Exhibit A and who were not previously awarded

damages awards may submit in later stages applications for solatium and/or economic damages

awards that may be approved on the same basis as currently approved for those Plaintiffs

Appearing on Exhibit A or in prior filings.




Dated: New York, New York
       February 18, 2020



                                                    BY:




                                                       THfS DOCUMENT WA~ED
                                                       O~, THE DOCKET ON ',/ 2cJZ-
EXHIBIT A
1    Richard Thomas       John Proodian          Stepchild        $8,500,000
     Muldowne Jr.
2   Jaime Concepcion     Reginald Colon          Stepchild        $8,500,000

3   Jaime Concepcion       Rosa Colon            Stepchild        $8,500,000
5   Ana M. Centeno      Julio Masa Lebron        Stepfather       $8,500,000

6     Luke Dudek        George A. Cuellar    Spousal Equivalent   $12,500,000

7   Julie Marie Geis   Rebecca Sue Loethen   Spousal Equivalent   $12,500,000
